 In the Matter of MINE "B" COAL COMPANYandUNITED MINEWORKERS or AMERICA, DISTRICT 12, UNITED MINE WORKERS OFAMERICA, LOCAL 7469, AFFILIATED WITH THE C. I. O.Case No. R-2262.-Decided February 5, 1941Jurisdiction:coal mining industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union until certified by the Board ; employeeswho have not been reinstated and who are eligible for reinstatement pur-suant to a previous Board Order eligible to vote ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding clerical and supervisory employees ; stipulation as to.Mr. Lester Asher,for the Board.Mr. Edmund Burke, Mr. Ray Edmundson,andMr.Walter P.James,of Springfield, Ill., for the United.Mr. John R. Kane,of Springfield, Ill., andMr. John P. Madden,of Gillespie, Ill., for the Progressive.Mr. Lee Ensel,of Springfield, Ill., for the'Company.Mr.,Edward Scheunemann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEOn July 30, 1940, Local 7469, District 12, United Mine Workers ofAmerica, herein called the United, filed with the Regional Directorfor the Thirteenth Region (Chicago, Illinois), a petition allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of Mine "B" Coal Company, Springfield,,Illinois, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On January 11, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.29 N L. R B No. 75405 406DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 13, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Unitedand Local No. 54, District No. 1, Progressive Mine Workers of America,herein called the Progressive.Pursuant to notice, a hearing was heldon January 20, 1941, at Springfield, Illinois, before Gustaf B. Erick-son, the Trial Examiner duly designated by the Board. TheBoard, the Company, the United, and the Progressive, represented bycounsel, participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues.At the beginning of thehearing, the Progressive moved to vacate the order of the Board direct-ing an investigation and to dismiss the petition., The motion is herebydenied.During the course of the hearing, the Trial Examiner madea number of rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed:The rulings arehereby affirmed.On January 30, 1941, pursuant to notice, a hearing was held beforethe Board in Washington, D. C., for the purpose of oral argument.All parties were represented by counsel and presented argument.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation, with its principal office andplace of business at Springfield, Illinois, is engaged in the extraction,purchase, sale, and distribution of bituminous coal.During the year1940, the Company mined, sold, and distributed bituminous coal valuedat. approximately $600,000, and shipped approximately 35' per cent invalue of such coal outside the State of Illinois.During the sameperiod the Company purchased for use at its mine, raw materialsvalued at approximately $50,000 and it obtained approximately 50per cent in value of such materials from outside the State of Illinois.II.THE ORGANIZATIONS INVOLVEDLocal 7469, District 12, United Mine Workers of America, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.Local No. 54, District 1, Progressive Mine Workers of America, isa labor organization affiliated with the American Federation of Labor.It admits to membership employees of the Company. MINE "B"COAL COMPANYIII.THE QUESTIONCONCERNINGREPRESENTATION407,On December 2, 1937, the Board, after a hearing on a petition filedby the Progressive, directed an election among the employees of theCompany.'On January 3, 1938, the Board, upon the basis of theelection, certified the Progressive as exclusive bargaining represent-ative.2On August 1, 1938, the Board issued a complaint against the Com-pany, upon charges filed by the Progressive, and on September 19,1938, issued a Decision and Order, based upon a stipulation of theparties, directing'the Company to cease and desist from unfair laborpractices in violation of Section 8 (1), (3), and (5) of the Act, tobargain collectively with the Progressive, and, when it opened itsmine, to reemploy the persons employed in the mine on May 12, 1937,in the order theretofore established by practice.'On July 30, 1940, the United filed its petition requesting an investi-gation and certification of representatives and alleging that the Com-pany refused to bargain with any labor organization other than theProgressive until another organization was certified by the Board.On August 16, 1940, the Progressive filed charges against the Com-pany alleging, in substance, that the Company had refused to bargainwith the Progressive despite the Board's Order of September 19, 1938,and that the Company and the United, in collusion, had. intimidatedand coerced employees in their choice of a bargaining representative.On December 27, 1940, the United informed the Company that itclaimed to represent a majority of the employees, and in substance,requested recognition as exclusive bargaining representative.On De-cember 28, 1940, the Company replied that it could,not deal With theUnited until it had been certified as exclusive representative by theBoard.On January 11, 1941, the Board, after investigation, dismissed thecharges filed by the Progressive against the Company and directed ahearing in the present proceeding.At the hearing, the Progressive, contending that no question hadarisen concerning representation, offered to prove in support thereofthat the Company had not complied with the Board's Order directingit to bargain with the Progressive, and that the Company and theUnited had intimidated and coerced the employees.We have Iaffirmedthe rulings of the Trial Examiner excluding such testimony since thisis a representation proceeding and since we have already dismissed the'Matter of Mine B Coal CompanyandProgressive MineWorkersof America, LocalNo. 54, 4 N.L. R. B. 316.2 Ibid.eMatter of Mine "B" Coal Company, the Mine B Coal Company and Elsho,ff Coal Com-panyandProgressiveMiners of America, Local 54,8 N. L. R. B 1155, enf'd by consent(C. C. A. 7), June 15, 1939. 408DECISIONSOF NATIONAL LABORRELATIONS BOARDcharges filed by the Progressive involving the same issues.Both theUnited and the Progressive have substantial membership among theemployees in the unit found to be appropriate.4We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company, describedin Section I ' above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THEAPPROPRIATE UNITThe parties stipulated at the hearing, and we find, that all produc-tion and maintenance employees of the Company, excluding clericaland supervisory employees, constitute a ,unit appropriate for the pur-poses of collective bargaining and that such unit will insure to theemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.-VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by the holding of an election by secret ballot.We shall, accordingly direct an election among the employees in theunit which we have found to be appropriate.The Company and the United contend that the Board should follow,its usual practice and direct that eligibility to vote in the election begoverned by a current pay-roll date.The Progressive contends thatthe Company 'has discriminated against it in hiring new employeessinceJuly 1940, and that only persons employed by the Companyprior to July 1940 should be eligible to vote in the election.The Trial11There was introduced in evidence a statement by the Regional Director showing thatthe United had submitted to him 217 application cards and 25 transfer cards, all ofwhich bore apparently genuine signatures of persons on the Company's August 31,1940, payroll.216 of the application cards were dated between May 1940 and Novembei 1940 and1 card was undated.All the transfer cards were dated between October 1939 and July1940.The Regional Director also reported that the Progressive had submitted to him 228authorization cards, all of which bore apparently genuine signatures of persons on theCompany's August 31,1940, pay roll.116 of the cards were dated during the month ofNovember 1939 and 112 were undated. The Company employs approximately 358 personsin the unit hereinafter found to be appropriate. MINE "B" COALCOMPANY409Examiner excluded evidence in support of this contention,and we haveaffirmed his ruling, particularly since the issue of discriminatory hiringwas also raised by the charges filed by the Progressive against theCompany on August 16,1940, and was determined in the dismissal ofsuch charges by the Board on January 11, 1941. In accordance withour usual practice;we shall direct that the pay-roll date immediatelypreceding the Direction of Election be used to determine the eligibilityof employees to vote in the election:The Progressive contends that John Snyder; Ray Tombezzi, VictorGent, Joe Loverso,William Crompton,and Sam Prof etto should alsobe eligible to vote in the election on the ground that they were em-ployed by the Company on May 12, 1937, and come within the termsof the Board's Order of September 19, 1938, that all such personsshould be reemployed by the Company when it reopened its mine.Since the record contains no evidence with respect to them we shallnot in this Decision and Direction of Election specifically determinethe eligibility of the above-named persons.We shall provide, how-ever, that all persons who have not been reinstated,and who areeligible for reinstatement under our Order dated September 19, 1938,be eligible to vote in the election.-,Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS. OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Mine "B" Coal Company, Springfield,Illinois, within the meaning of Section 9(c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All the production and maintenance employees of the Company,excluding clerical and supervisory employees constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby 'DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives,for the purposes of collective bargain-ing with Mine"B" Coal Company,Springfield,Illinois, an electionby secret ballot shall be conducted as early as possible but not later 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all the production and maintenance em-ployees of the Company, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,including any employees who did not work during such period be-cause they were ill or on vacation, and any who were then or havesince been temporarily laid off, and all persons who have not beenreinstated and who are eligible for reinstatement under the Board'sOrder dated September 19, 1938, but excluding clerical and super-visory employees and any employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented, by Local 7469, District 12, United Mine Workers of America,affiliated with the Congress of Industrial Organizations or by Local54,District 1, Progressive Mine Workers of America, affiliated withtheAmerican Federation of Labor; for the purposes of collectivebargaining, or by neither.